Citation Nr: 1608580	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non service-connected death pension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active service from June 1972 to June 1974.  He unfortunately died in December 2004.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran served more than 90 days during the Vietnam War; he died in December 2004 and the appellant is his surviving spouse. 

2.  The Social Security Administration (SSA) benefits received on behalf of the daughter of the Veteran and the income is reasonably available to the appellant to be applied to meet expenses necessary for family maintenance.

3.  The appellant's family income exceeds the maximum annual rate established by law for payment of nonservice-connected pension benefits for a surviving spouse with one dependent.

CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matter

The Board has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will therefore summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Duties to Assist and Notify

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

With respect to the appellant's claim, as will be explained fully below, in the present case there is no legal basis upon which this benefit may be awarded.  As such, the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426   (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

At any rate, the RO did send notice letters to the appellant in May 2012 and February 2013.  The Board adds that general due process considerations have been satisfied regarding this nonservice-connected pension claim.  The appellant has been provided ample opportunity to present evidence and argument in support of this claim, and VA obtained the financial information needed to determine whether her annual countable income exceeds the maximum annual pension rate (MAPR).  There would be no purpose served in remanding this case for any additional notification.  As such, no further action is required pursuant to the VCAA.


Claim for Death Pension Benefits

Death pension benefits are generally available for surviving spouses as a result of the veteran's non-service-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The Board notes that income eligibility for pension, and the amount of any pension payable, is determined by subtracting the surviving spouse's annual countable family income from the MAPR applicable to the surviving spouse's circumstances.  In determining the surviving spouse's annual countable family income or IVAP, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, including old age and survivor's insurance and disability insurance under Title II of the Social Security Act which will be considered income as a retirement benefit.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a); 38 C.F.R. § 3.262(f) (2015).

Income from SSA benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

The annual income of the surviving spouse includes the surviving spouse's annual income and the annual income of each child of the veteran (other than a child for whom increased pension is not payable under 38 U.S.C. 1543(a)(2) ) in the custody of the surviving spouse to the extent that such child's income is reasonably available to or for the surviving spouse, unless in the judgment of the Department of Veterans Affairs to do so would work a hardship on the surviving spouse.  There is a rebuttable presumption that all of such a child's income is available to or for the surviving spouse.  For these purposes, a child's income shall be considered "reasonably available" when it can be readily applied to meet the surviving spouse's expenses necessary for reasonable family maintenance, and "hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life. "Hardship will be considered if inclusion of the child's income were to, in the judgment of VA, work a hardship on the surviving spouse.  38 C.F.R. § 3.23 (d)(4)(5)(6) (2015). 

Unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from an individual's income for the same 12-month annualization period to the extent that the medical expenses were paid.  38 C.F.R. § 3.272(g)(2)(iii) (2015).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

The rates of death pension benefits (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.

Applicable in this case, the MAPR for a death pension recipient who is a surviving spouse with one dependent was $10,759, effective December 1, 2011.  VA Manual M21-1, Part I, Appendix B. 

The term "dependent" includes a veteran's child.  38 U.S.C.A. § 1115(1); 38 C.F.R. § 3.4(b)(2).  For pension payment eligibility purposes, the term "child" of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and is a member of the veteran's household, or an illegitimate child; and (i) is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction in an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57 (2015).

Here, the deceased Veteran served more than 90 days during the Vietnam War, therefore he had the required qualifying wartime service for purposes of the appellant's death pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.2(e), 3.3(b)(4).  Moreover, it is undisputed that the appellant is the surviving spouse of the Veteran.  As such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

The record shows that the appellant and the Veteran have one dependent child together, "E.T.H.," who was born in April 1997.  (The appellant also has a step-daughter who was born after the Veteran died and any income she receives is not included in the appellant's family income). 



The appellant's claim for death pension benefits was received by VA in May 2012 (see VA From 21-534).  On this form, she reported that her monthly income consisted of $336 from Myles Home Health and $813 in SSA benefits provided on behalf of her daughter, E.T.H., which totals an annual income of $13,824.00.  No expenses were reported.

In the April 2013 denial letter, the RO denied the appellant's death pension claim on the basis that her income exceeded the maximum annual pension rate (MAPR) for a spouse and one dependent.  

On review of all evidence, the Board agrees that the appellant is not eligible for death pension benefits because her total income exceeds the statutory limit.  That is, her monthly income consisting of $361 from Myles Home Health and $816 (amount verified by SSA) on behalf of E.T.H. equals $1152 monthly, and that number annualized equals $13,824.  Significantly, this amount well-exceeds the 2011 MAPR of $10,759.00.  Moreover, the appellant has not reported having any deductible expenses such that her income does not exceed the MAPR.  Therefore, she is not eligible for death pension benefits because of excessive income. 

The Board considered the appellant's argument that the SSA benefits received on behalf of her daughter should not be included in her total countable income.  Indeed, income from SSA disability benefits is not specifically excluded under 38 C.F.R.  § 3.272; therefore, income from SSA disability benefits is included as countable income.  Moreover, VA regulations clearly state that income of a child in the custody of the surviving spouse will be included if it is reasonably available to, or for, the surviving spouse.  This is clearly the case here.  There is nothing in the record to suggest that the child's income is not reasonably available to the appellant to be applied to meet expenses necessary for family maintenance, nor has an allegation been made to that effect. The appellant stated in her notice of disagreement that her daughter's SSA income covers household bills, rents, bills, clothing, school items, and car payment.

In addition, the Board considered whether the hardship exclusion applies here.  As noted above, "hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  38 C.F.R. § 3.23(d)(6) (2015).  While the appellant asserts that her daughter's SSA income is used to cover some of their household bills, she does not assert that her family's reasonable annual expenses are higher than the total family income.  Therefore, the presumption that all of her daughter's income is reasonably available to or for the appellant has not been rebutted.  See 38 C.F.R. §§ 3.23(d)(4), 3.274.  

Because her daughter's SSA income is reasonably available to the appellant, and no hardship exists, the Board finds that her daughter's SSA income should be counted for the purpose of determining the appellant's annual income for pension purposes.
 
Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits.  The Board is sympathetic to her family's finances; however, VA must take into account her daughter's SSA income when calculating countable income in determining her pension payment.  

The law is dispositive that income in excess of the MAPR precludes payment of pension benefits to a surviving spouse.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for entitlement to nonservice-connected death pension benefits must be denied as a matter of law due to the appellant's excessive income.  Should her financial status change, she may re-file for such benefits.  

ORDER

Entitlement to non service-connected death pension is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


